Citation Nr: 9932693	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder due to undiagnosed illness.  

2.  Entitlement to service connection for postoperative 
residuals of a pericardial cyst due to undiagnosed illness.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 15, 
1985, to August 23, 1985, and from November 1990 to August 
1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current pulmonary obstructive disorder and 
inservice disease or injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current postoperative residuals of a pericardial 
cyst and inservice disease or injury.  

3.  The appellant claims that he was exposed to gas and oil 
smoke, chemical attacks, snakes bubbling out of the ground, 
and dead bodies while serving in Saudi Arabia during the 
Persian Gulf War.  

4.  The psychiatrist at a May 1995 VA psychiatric examination 
diagnosed PTSD and indicated a causal relationship of the 
disorder to the events described by the appellant as 
occurring in Saudi Arabia during the Persian Gulf War.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a pulmonary disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for postoperative residuals of a 
pericardial cyst.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§§ 3.303(d), 3.317 (1999).  

3.  The appellant has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

I  A Pulmonary Disorder and Postoperative
Residuals of a Pericardial Cyst

The appellant seeks to establish service connection for his 
pulmonary disorder and postoperative residuals of a 
pericardial cyst on the basis that each disorder developed as 
a result of events to which he was exposed while serving in 
the Persian Gulf War.  As the evidence shows that he served 
in Southwest Asia during the Persian gulf War, he is entitled 
to service connection for undiagnosed illnesses that satisfy 
the criteria of 38 C.F.R. § 3.317.  

VA cardiology and pulmonary examinations in May 1995 
diagnosed the appellant with pulmonary obstructive disease 
and status post resection of a large pericardial cyst 
encroaching on the right phrenic nerve with subsegmental 
atelectasis of the right lung base.  Because the appellant 
has a clinical diagnosis of pulmonary obstructive disease and 
postoperative residuals of a pericardial cyst, the Board 
finds that he is not entitled to service connection for a 
pulmonary disorder or a pericardial cyst as an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed.Cir. 
1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a pulmonary disorder and postoperative 
residuals of a pericardial cyst.  While the first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant has pulmonary 
obstructive disease and postoperative residuals of a 
pericardial cyst, the other elements for a well-grounded 
claim are not met.  

The second element of Caluza is not met because the service 
medical records do not show that the pulmonary obstructive 
disorder or the pericardial cyst was manifested in service.  
The third element of Caluza is also not met because the 
appellant fails to show the required nexus between his 
current pulmonary disorder and postoperative residuals of a 
pericardial cyst and any injury or disease in service.  There 
is no medical evidence establishing a link of the pulmonary 
obstructive disease and residuals of resection of a 
pericardial cyst to the appellant's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his pulmonary obstructive disease and 
residuals of resection of a pericardial cyst, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
etiological relationship of his pulmonary and pericardial 
cyst disabilities to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a 
pulmonary disorder and postoperative residuals of a 
pericardial cyst are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

II.  An Acquired Psychiatric Disorder Including PTSD

The appellant claims that he was exposed to traumatic events 
while stationed in Saudi Arabia during the Persian Gulf War, 
and that he developed PTSD as a result of those traumatic 
experiences.  

Review of the appellant's claims file reflects that he served 
in Saudi Arabia with the 946th Supply Company from January 
1991 to July 1991.  He was diagnosed with PTSD at a May 1995 
VA psychiatric examination, which the examining psychiatrist 
related to his participation in Desert Storm.  

Because the appellant's claimed exposure to gas and oil 
smoke, chemical attacks, and dead bodies in the Persian Gulf 
War could serve as traumatic events, and because he has been 
diagnosed with PTSD relating to his participation in the 
Persian Gulf War, the Board finds that he has satisfied the 
elements set forth in Caluza v. Brown, 7 Vet. App. 498 (1995) 
with regards to submitting a well-grounded claim for PTSD.  
38 U.S.C.A. § 5107(a).  


ORDER

The claims for service connection for a pulmonary disorder 
and postoperative residuals of a pericardial cyst are denied.  

The appellant has submitted a well-grounded claim for 
entitlement to service connection for PTSD.  




REMAND

Although the May 1995 VA psychiatric examination report noted 
stressful situations to which the appellant was exposed in 
Southwest Asia, and the appellant provided testimony at his 
May 1998 personal hearing about the stressful events in 
Southwest Asia, he has not provided specific facts with which 
to obtain verification of the events.  Review of the record 
does not show that the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR)) has been requested to 
verify the stressful events reported by the appellant.  The 
Board notes that the appellant's service personnel records 
show that he was a power generator and wheeled vehicle 
mechanic, that he did not receive any combat awards or 
decorations, and that he participated in the defense of Saudi 
Arabia and the liberation and defense of Kuwait.  

The question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. 
Brown, 7 Vet. App. 70 (1994).  If the adjudicators conclude 
that the record establishes the existence of such event, then 
the case should be referred for a medical examination to 
determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  38 C.F.R. § 3.304(f).  The 
adjudicators should specify to the examiner precisely what 
events claimed as stressors are established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether the appellant 
was exposed to a stressor for the purposes of service 
connection.  In other words, if the adjudicators determine 
that the existence of any inservice events claimed as 
stressors is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
stressors whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Because there is competent medical evidence diagnosing the 
appellant with PTSD related to traumatic events in the 
Persian Gulf War, and recognizing VA's duty to assist the 
appellant in the development of facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.103(a), the Board believes that additional evidence must 
be obtained in order to determine if the appellant has PTSD 
that can be linked to traumatic events to which he claims he 
was exposed during military service.  Therefore, the claim 
must be remanded for the following actions:  

1.  The RO should request the appellant to 
provide a list of stressors that he experienced 
in service, to include dates, times, places, 
detailed descriptions of events, his service 
units in Southwest Asia, duty assignments, and 
the names and other identifying information 
concerning any individual involved in the 
events.  The appellant should be advised that 
he may submit affidavits from others who have 
knowledge of the alleged stressful events.  

2.  After receipt of the information requested 
above, the RO should forward it to the U.S. 
Armed Services Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150, along with 
copies of the appellant's service personnel 
records (already of record in the claims file) 
for verification of the incidents which the 
appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims file and any additional development 
suggested by the USASCRUR should be undertaken 
by the RO.  

3.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  The RO must specifically 
render a finding as to whether the appellant ". 
. . engaged in combat with the enemy.".  

4.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The RO must specify for 
the examiner the stressor or stressors that it 
has determined are established by the record, 
and he must be asked that only those events may 
be considered for the purpose of determining 
whether the appellant was exposed to a stressor 
in service.  If a diagnosis of PTSD is 
appropriate, the examiner should specify which, 
if any, stressors found to be established by 
the RO was sufficient to produce PTSD.  The 
report of the examination should include a 
complete rationale for all opinions expressed.  
The diagnosis should be in accordance with DSM-
IV.  The entire claims folder and a copy of 
this Remand should be made available to and 
reviewed by the examiner. 

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

